Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims, 1, 8-9, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 10,782,916. Although the claims at issue are not identical, they are not patentably distinct from each other because 1, 9, and 15 of the patent anticipate claims 1, 8-9, and 16-17 of the US Application.

Provided as example: 

Claim 1 (17/017,986)
Claim 8 (US 10,782,916)
A memory system, comprising: 
     a plurality of memory components; and
     a processing device, operatively coupled with the plurality of memory components, to:
      receive, from a host system, write commands to store data in the memory components;
      store the write commands in a buffer;
       execute at least a portion of the write commands;
      determine an amount of available capacity of the buffer that becomes available after execution of at least the portion of the write commands; and
     signal the host system to receive information identifying the amount of available capacity, without a pending information request received from the host system.
A memory system, comprising:
     a plurality of memory components; and
     a processing device, operatively coupled with the plurality of memory components, to:
       receive, from a host system, write commands to store data in the memory components;
     store the write commands in a buffer
      execute at least a portion of the write commands;
     determine an amount of available capacity of the buffer that becomes available after execution of at least the portion of the write commands; and
       signal the host system to receive information identifying the amount of available capacity, without a pending information request received from the host system;
wherein the memory components include non-volatile memory; the memory system is coupled to the host system via: a command bus to transmit the write commands; a data bus to transmit the data requested to be stored by the write commands; and a transaction bus to signal the host system to receive the information identifying the amount of available capacity.


Claim 9 (17/017,986)
Claim 1 (US 10,782,916)
A method, comprising:
     receiving, in a memory module connected to a host system via a memory bus, write commands to store data in one or more memory components of the memory module;
      queuing, in a buffer of the memory module, the write commands;
     executing, by a controller of the memory module, at least a portion of the write commands from the buffer;
     determining an amount of available capacity of the buffer that is freed as a result of the executing of at least the portion of the write commands; and
       sending a signal over the memory bus to the host system to request the host system to receive information identifying the amount of available capacity, without a pending information request received in the memory model from the host system.
A method, comprising:
     receiving, in a memory module connected to a host system via a memory bus, write commands to store data in one or more memory components of the memory module;
     queuing, in a buffer of the memory module, the write commands;
    executing, by a controller of the memory module, at least a portion of the write commands from the buffer;
     determining an amount of available capacity of the buffer that is freed as a result of the executing of at least the portion of the write commands; and
      sending a signal over the memory bus to the host system to request the host system to receive information identifying the amount of available capacity, without a pending information request received in the memory model from the host system; 
wherein the one or more memory components include non-volatile memory; the memory bus includes: a command bus to transmit the write commands; a data bus to transmit the data requested to be stored by the write commands; and a transaction bus to signal the host system to receive the information identifying the amount of available capacity.


Claim 17 (17/017,986)
Claim 15 (US 10,782,916)
A non-transitory computer-readable storage medium storing instructions that, when executed by a processing device, cause the processing device to:
     receive, in a memory module connected to a host system via a memory bus, write commands to store data in one or more memory components of the memory module;
     store, in a buffer of the memory module, the write commands;
     execute, by the processing device of the memory module, at least a portion of the write commands from the buffer;
     determine an amount of available capacity of the buffer that is freed as a result of the executing of at least the portion of the write commands; and
     transmit a signal over the memory bus to the host system to request the host system to receive information identifying the amount of available capacity, without a pending information request received in the memory model from the host system.
A non-transitory computer-readable storage medium storing instructions that, when executed by a processing device, cause the processing device to:
     receive, in a memory module connected to a host system via a memory bus, write commands to store data in one or more memory components of the memory module;
     store, in a buffer of the memory module, the write commands;
    execute, by the processing device of the memory module, at least a portion of the write commands from the buffer;
     determine an amount of available capacity of the buffer that is freed as a result of the executing of at least the portion of the write commands; and
     transmit a signal over the memory bus to the host system to request the host system to receive information identifying the amount of available capacity, without a pending information request received in the memory model from the host system;
wherein the one or more memory components include non-volatile memory; the memory bus includes: a command bus to transmit the write commands in accordance with a communication protocol for non-volatile dual in-line memory modules; a data bus to transmit the data requested to be stored by the write commands; and a transaction bus to signal the host system to receive the information identifying the amount of available capacity.


Claims 1 and 2, combined, of the application obviously recite the memory system recited in 8 of the US Patent (10,782,916).  Correspondingly Claims 9 and 10, combined, of the application obviously recite the method recited in 1 of the US Patent (10,782,916); and Claims 17 and 18, combined, of the application obviously recite the method recited in 15 of the US Patent (10,782,916).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-7, 10-15, and 18-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-14, 1-8, and 15-17, respectively, of prior U.S. Patent No. 10,782,916. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0265945 (Miyasaka) in view of US 2017/0123721 (Sela).
With respect to claims 1, 9, and 17, Miyasaka teaches memory system, comprising: a plurality of memory components (first and second memory areas) [Fig. 3A & 3B; Par. 0009-0010]; and a processing device, operatively coupled with the plurality of memory components, to: receive, from a host system, write commands to store data in the memory components (control unit to write data, when received from the control device, to the first memory area and second area) [Par. 0009-0013]; store the write commands in a buffer (the control unit writing the commands to a second buffer areas) [Par. 0009-0013]; execute at least one of the write commands (the control unit executing the commands read from buffer areas) [Par. 0009-0013]; determine an amount of available capacity of the buffer that becomes available after execution of at least one of the write commands (the control uniting determining available buffer capacity to send a notice of the available storage capacity being a specific amount) [Fig. 5; Par. 0009-0012]; and signal the host system to receive information identifying the amount of available capacity, without a pending information request received from the host system (the control unit sending to control device a notice of available storage capacity without considering the presence of real-time commands) [Abstract; Fig. 5; Par. 0009-0013; Par. 0021-0023; Par. 0039]. Miyasaka fails to specifically teach execute at least a portion of the write commands. However, Sela teaches partial write completion module of a storage system to retrieve write commands in a memory and acknowledges retrieving and storing with a partial write completion message, the host to utilize received partial write completion messages to release and use the portion of the host data buffer [Abstract; Par. 0015-0018; Par. 0036-0037]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the managing commands in a buffer, as taught by Miyasaka, with the host managing host data buffer based on partial completion of host write commands, as taught by Sela, for the purpose of having command management in memory buffer in a simpler and faster pace, as taught by Sela [Par. 0022-0023].

With respect to claims 8 and 16, the combination Sela and Miyasaka teach memory system wherein the write commands are in accordance with a communication protocol for non-volatile dual in-line memory modules [(Sela, Par. 0015-0017) Miyasaka, Par. 0009-0012)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140129749 (Bass et al) teaching method of allocating read buffers among multiple bus agents requesting read access in a multi-processor computer system wherein the number of outstanding reads a requestor may have based on the current function it is executing is dynamically limited.
US 9,552,323 (Finan et al) teaching system with flow control module inside a transaction layer to regulates data transmission over a high-speed serial link based on available credits, the number of available credits being dependent on the number of available slots in a receive buffer in the transaction layer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136